        Case 2:19-cv-01092-AC Document 11 Filed 03/22/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JEROME ELI MCCOY,                                No. 2:19-cv-1092 AC P
11                       Plaintiff,
12           v.                                        ORDER
13    SACRAMENTO JAIL MENTAL
      HEALTH SERVICES,
14
                         Defendant.
15

16

17          Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. ECF Nos. 1,

19   2. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

20   636(b)(1)(B).

21          On August 6, 2020, plaintiff filed a “Petition for Relief from the Provisions of

22   Government Code § 945.4 and to Add Exhibits of Mental Health IDIT MPAGE Forms to Already

23   Existing 42U.S.C. [sic] § 1983 Original Complaint in the United States District Court.” ECF No.

24   10. The court construes the document as a motion to amend the complaint.

25          The motion indicates that plaintiff seeks amendment of his original complaint as follows:

26   (1) to consider Government Code § 945.4, and (2) to add various attachments. See ECF No. 10 at

27   3. Because the original complaint has not yet been screened, the court will grant plaintiff’s

28   requests.
                                                       1
        Case 2:19-cv-01092-AC Document 11 Filed 03/22/21 Page 2 of 2


 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s motion to amend, filed August 6, 2020 (ECF No. 10), is GRANTED, and
 3          2. The Clerk of Court is directed to:
 4             a. Correct the docket to identify the instant petition for relief (ECF No. 10) as a
 5   motion to amend the complaint;
 6             b. Attach the document at ECF No. 10 to the end of plaintiff’s original complaint,
 7   ECF No. 1, and file the combined document as a First Amended Complaint.
 8   DATED: March 22, 2021
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
